The Supreme Court properly determined that the plaintiffs’ claims, which were based on the same subject matter as the plaintiffs’ earlier action in federal court, were barred by res judicata (see Matter of ADC Contr. & Constr., Inc. v Town of Southampton, 50 AD3d 1025, 1026 [2008]; Tomasello v Choice Care Long Is., 229 AD2d 527, 528 [1996]). Consequently, the Supreme Court properly granted that branch of the defendants’ motion which was pursuant to CPLR 3211 (a) (5) to dismiss the complaint (see Uffer v Travelers Cos., Inc., 88 AD3d 690 [2011]).
In light of our determination, we need not reach the remaining contention of the respondent Governor for New York State. Florio, J.E, Balkin, Belen and Chambers, JJ., concur.